Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randy and Mary Williams appeal the district court’s order granting summary judgment to the Defendants on the Williams’s civil complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Plaintiffs’ motion for appointment of counsel and affirm for the reasons stated by the district court. Williams v. APAC Atlantic, Inc., No. *2653:08-cv-03432-JFA, 2010 WL 569735 (D.S.C. Feb. 11, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.